Order entered January 20, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00794-CV

SAMUEL MEDINA, OBDULIA MEDINA, NATALYE MEDINA, AND NAVIL GIBSON,
                           Appellants

                                             V.

 MICHELIN NORTH AMERICA, INC., AND JOSE BUSTILLO D/B/A MUNDO CARS,
                             Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-07255

                                         ORDER
       Before the Court is appellees’ January 17, 2016 second unopposed motion to extend time

to file appellees’ brief. Appellees’ motion is GRANTED. Appellees’ brief shall be filed by

February 22, 2017. We caution appellees that further requests for extension of time will be

disfavored.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE